\®

FILED

JuN 1 s zone
UNITED sTATEs l)ls'rmcr coURT

l k, . . ' ~
FoR THE DISTR!CT oF CQLUMBIA c §;n#uspt'g}',$éf)'§f§"d

GARY P. MCKEE,
Plaintiff, ’
Civil Action No.  1  6

V.

SMALL BUSINESS ADMINISTRATION, et al.,

é\/§/\J§/\./&/§\/

Defendants.

MF.MORANDUM OPINION

This matter comes before the Court upon review of plaintiff s pro se complaint and
application for leave to proceed in forma pauperis The application will be granted but the
complaint will be dismissed.

Plaintiff purports to bring this action on behalf of family members whose marine
construction business in Florida allegedly was ruined because the Small Business Administration
took action for repayment of a $3()0,000 loan and refused to extend a disaster loan after
hurricanes hit. He alleges that the defendants’ efforts to collect on the debt occurred because
local law enforcement and the Federal Bureau of Investigation, neither of which is a named
defendant to this action, intervened for the purpose of destroying the family business. Plaintiff
demands damages and injunctive relief.

"Three inter-related judicial doctrines - standing, mootness, and ripeness - ensure that
federal courts assert jurisdiction only over ‘Cases’ and ‘Controversies."’ Worth v. Jaclcson, 451
F.3d 854, 855 (D.C. Cir. 2006) (quoting U.S. Const. art. lII, § 2). A party has standing if his
claims "spring from an ‘injury in fact’ - an invasion of a legally protected interest that is

‘concrete and particularized,’ ‘actual or imminent’ and ‘fairly traceable’ to the challenged act of

the defendant, and likely to be redressed by a favorable decision in the federal court." Navegar,
Inc. v. United States, 103 F.3d 994, 998 (D.C. Cir. l997) (quoting Lujan v. Defenders of Wildllfe,
504 U.S. 555, 560-61 (1992)). "[T]he injury alleged cannot be conjectural or hypothetical,
remote, speculative, or abstract." Nat’l Treasury Employees Um`on v. Um`ted States, 101 F.3d
1423, 1427 (D.C. Cir. l996) (intemal citations and quotation marks omitted).

Plaintiff is a lay person who is not qualified to appear in this Court on behalf of his family
members. See 28 U.S.C. § 1654; Georgiades v. Martin-Trigona, 729 F.Zd 831, 834 (D.C. Cir.
l984). Even though plaintiff may represent himself as a pro se litigant, it does not appear that he
has sustained an actual injury caused by the named defendants’ actions in collecting a debt which
plaintiff neither paid nor was obligated to pay. Accordingly, the Court will dismiss this action
without prejudice for lack of standing,

An Order consistent with this Memorandum Opinion will be issued separately on this

nited St

s D trict Judge

same date.

D:/Mv